Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventor: George Frederick Baker Sr.		:		
Patent No. 10,803,423				:	REDETERMINATION OF PATENT
Issue Date: October 13, 2020			:	TERM ADJUSTMENT 
Application No. 15/280,790			:	
Filing Date: September 29, 2016		:	  
Attorney Docket No. 641097-1002		:		


The instant redetermination of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to a Request for Recalculation of Patent Term Adjustment in View of Safe Harbor Statement under 37 CFR 1.704(d) filed October 13, 2020.

The United States Patent and Trademark Office (“Office”) has recalculated the PTA and determined the correct PTA is 269 days.

Relevant Procedural History

The patent issued with a PTA determination of 184 days on October 13, 2013.  The instant request was filed on the same date.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 391 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 115 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
322 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay
The patent sets forth a PTA of 184 days (391 days of A Delay + 115 days of B Delay + 0 days of C Delay - 0 days of Overlap - 322 days of Applicant Delay).

A Delay

The Office previously determined the period of A Delay is 391 days.  The Office has calculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 391 days.

B Delay

The Office previously determined the period of B Delay is 115 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 115 days.

C Delay

The Office previously determined the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Office previously determined the number of days of Overlap is 0 days.  The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Office previously determined the total period of Applicant Delay is 322 days, which includes the following:

(1)	A 50-day reduction in patent term adjustment under 37 C.F.R. § 1.704(c)(8),
(2)	An 87-day reduction in patent term adjustment under 37 C.F.R. § 1.704(b),
(3)	A 150-day reduction in patent term adjustment under 37 C.F.R. § 1.704(c)(8),
(4)	A 20-day reduction in patent term adjustment under 37 C.F.R. § 1.704(c)(10), and
(5)	A 15-day reduction in patent term adjustment under 37 C.F.R. § 1.704(c)(10).

The 50-day reduction in patent term adjustment referenced above is based on the submission of an information disclosure statement (“IDS”) on February 24, 2020, following the submission of a reply to an Office action on September 27, 2019.  A review of the record indicates a statement under 37 C.F.R. § 1.704(d)(1) was submitted with the IDS.  Therefore, the Office’s entry of a reduction based on the submission of the IDS was improper.
The 20-day reduction in patent term adjustment referenced above is based on the submission of an IDS on July 31, 2020, subsequent to the issuance of a Notice of Allowance on June 17, 2020.  A review of the record indicates a statement under 37 C.F.R. § 1.704(d)(1) was submitted with the IDS.  Therefore, the Office’s entry of a reduction based on the submission of the IDS was improper.

The 15-day reduction in patent term adjustment referenced above is based on the submission of an IDS on August 27, 2020, subsequent to the issuance of a Notice of Allowance on June 17, 2020.  A review of the record indicates a statement under 37 C.F.R. § 1.704(d)(1) was submitted with the IDS.  Therefore, the Office’s entry of a reduction based on the submission of the IDS was improper.

In view of the prior discussion, the correct period of Applicant Delay is 237 (87 + 150) days.

Conclusion

The correct PTA is 269 days (391 days of A Delay + 115 days of B Delay + 0 days of C Delay - 0 days of Overlap - 237 days of Applicant Delay).

A request under 37 C.F.R. § 1.705 and the required fee of $200 for the request may be filed if patentee disagrees with the Office’s determination the correct PTA is 269 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  If a request under 37 C.F.R. § 1.705 is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to 269 days.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions


By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction







    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.